EXHIBIT 10.14

 

Egami Media, Inc.

2005 Incentive Compensation Plan

 

1.             Purpose.  The purpose of this 2005 Incentive Compensation Plan
(the “Plan”) is to assist Egami Media, Inc., a Delaware corporation (the
“Company”) and its Related Entities in attracting, motivating, retaining and
rewarding high-quality executives and other Employees, officers, Directors and
Consultants by enabling such persons to acquire or increase a proprietary
interest in the Company in order to strengthen the mutuality of interests
between such persons and the Company’s shareholders, and providing such persons
with annual and long term performance incentives to expend their maximum efforts
in the creation of shareholder value.  The Plan is intended to qualify certain
compensation awarded under the Plan for tax deductibility under Section 162(m)
of the Code (as hereafter defined) to the extent deemed appropriate by the
Committee (or any successor committee) of the Board.

 

2.             Definitions.  For purposes of the Plan, the following terms shall
be defined as set forth below, in addition to such terms defined in Section 1
hereof.

 

(a)           “Annual Incentive Award” means a conditional right granted to a
Participant under Section 8(c) hereof to receive a cash payment, Stock or other
Award, as determined by the Committee, after the end of a specified fiscal year.

 

(b)           “Award” means any Option, Stock Appreciation Right (including
Limited Stock Appreciation Right), Restricted Stock, Stock Units, Stock granted
as a bonus or in lieu of another award, Dividend Equivalent, Other Stock-Based
Award, Performance Award or Annual Incentive Award, together with any other
right or interest, granted to a Participant under the Plan.

 

(c)           “Beneficiary” means the person, persons, trust or trusts which
have been designated by a Participant in his or her most recent written
beneficiary designation filed with the Committee to receive the benefits
specified under the Plan upon such Participant’s death or to which Awards or
other rights are transferred if and to the extent permitted under
Section 10(b) hereof.  If, upon a Participant’s death, there is no designated
Beneficiary or surviving designated Beneficiary, then the term Beneficiary means
the person, persons, trust or trusts entitled by will or the laws of descent and
distribution to receive such benefits.

 

(d)           “Beneficial Owner”, “Beneficially Owning” and “Beneficial
Ownership” shall have the meanings ascribed to such terms in Rule 13d3 under the
Exchange Act and any successor to such Rule.

 

(e)           “Board” means the Company’s Board of Directors.

 

(f)            “Cause” shall, with respect to any Participant, have the
equivalent meaning (or the same meaning as “cause” or “for cause”) set forth in
any employment agreement between the Participant and the Company or a Related
Entity or, in the absence of any such agreement, such term shall mean (i) the
failure by the Participant to perform his or her duties as assigned by the
Company (or a Related Entity) in a

 

--------------------------------------------------------------------------------


 

reasonable manner, (ii) any violation or breach by the Participant of his or her
employment agreement with the Company (or a Related Entity), if any, (iii) any
violation or breach by the Participant of his or her confidential information
and invention assignment agreement with the Company (or a Related Entity), if
any, (iv) any act by the Participant of dishonesty or bad faith with respect to
the Company (or a Related Entity), (v) chronic addiction to alcohol, drugs or
other similar substances affecting the Participant’s work performance, or
(vi) the commission by the Participant of any act, misdemeanor, or crime
reflecting unfavorably upon the Participant or the Company.  The good faith
determination by the Committee of whether the Participant’s Continuous Service
was terminated by the Company for “Cause” shall be final and binding for all
purposes hereunder.

 

(g)           “Change in Control” means a Change in Control as defined with
related terms in Section 9 of the Plan.

 

(h)           “Change in Control Price” shall be defined as it is defined, if at
all, (1) in an employment, compensation, or severance agreement, if any, between
the Company or any Related Entity and the Participant, relating to the
Participant’s employment, compensation, or severance with or from the Company or
such Related Entity, or (2) in the agreement evidencing the Award to such
Participant.

 

(i)            “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.

 

(j)            “Committee” means a committee designated by the Board to
administer the Plan with respect to at least a group of Employees, Directors or
Consultants.

 

(k)           “Consultant” means any person (other than an Employee or a
Director, solely with respect to rendering services in such person’s capacity as
a director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.

 

(l)            “Continuous Service” means uninterrupted provision of services to
the Company as an Employee, a Director, or a Consultant.  Continuous Service
shall not be considered to be interrupted in the case of (i) any approved leave
of absence, (ii) transfers among the Company, any Related Entities, or any
successor entities, as either an Employee, a Director, or a Consultant, or
(iii) any change in status as long as the individual remains in the service of
the Company or a Related Entity as either an Employee, a Director, or a
Consultant (except as otherwise provided in the Option Agreement).  An approved
leave of absence shall include sick leave, military leave, or any other
authorized personal leave.

 

(m)          “Corporate Transaction” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

2

--------------------------------------------------------------------------------


 

(i)            a sale or other disposition of all or substantially all, as
determined by the Board in its discretion, of the consolidated assets of the
Company and its Subsidiaries;

 

(ii)           a sale or other disposition of more than fifty percent (50%) of
the outstanding securities of the Company;

 

(iii)          a merger, consolidation or similar transaction following which
the Company is not the surviving corporation; or

 

(iv)          a merger, consolidation or similar transaction following which the
Company is the surviving corporation.

 

(n)           “Covered Employee” means an Eligible Person who is a Covered
Employee as specified in Section 7(e) of the Plan.

 

(o)           “Director” means a member of the Board or the board of directors
of any Related Entity.

 

(p)           “Disability” means a permanent and total disability (within the
meaning of Section 22(e) of the Code), as determined by a medical doctor
satisfactory to the Committee.

 

(q)           “Dividend Equivalent” means a right, granted to a Participant
under Section 6(g) hereof, to receive cash, Stock, other Awards or other
property equal in value to dividends paid with respect to a specified number of
shares of Stock, or other periodic payments.

 

(r)            “Effective Date” means the effective date of the Plan, which
shall be January 1, 2005.

 

(s)           “Eligible Person” means all Employees (including officers),
Directors and Consultants of the Company or of any Related Entity.  The
foregoing notwithstanding, only employees of the Company, the Parent, or any
Subsidiary shall be Eligible Persons for purposes of receiving any Incentive
Stock Options.  An Employee on leave of absence may be considered as still in
the employ of the Company or a Related Entity for purposes of eligibility for
participation in the Plan.

 

(t)            “Employee” means any person, including an officer or Director,
who is an employee of the Company or any Related Entity.  The Payment of a
director’s fee by the Company or a Related Entity shall not be sufficient to
constitute “employment” by the Company.

 

(u)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.

 

3

--------------------------------------------------------------------------------


 

(v)           “Executive Officer” means an executive officer of the Company as
defined under the Exchange Act.

 

(w)          “Fair Market Value” means the fair market value of Stock, Awards or
other property as determined by the Plan Administrator, or under procedures
established by the Plan Administrator.  Unless otherwise determined by the Plan
Administrator, the Fair Market Value of Stock as of any given date, after which
the Stock is publicly traded on a stock exchange or market, shall be the closing
sale price per share reported on a consolidated basis for stock listed on the
principal stock exchange or market on which Stock is traded on the date as of
which such value is being determined or, if there is no sale on that date, then
on the last previous day on which a sale was reported.

 

(x)            “Good Reason” shall, with respect to any Participant, have the
equivalent meaning (or the same meaning as “good reason” or “for good reason”)
set forth in any employment agreement between the Participant and the Company or
a Related Entity or, in the absence of any such agreement, such term shall mean
(i) the assignment to the Participant of any duties inconsistent in any respect
with the Participant’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as assigned by the Company
(or a Related Entity), or any other action by the Company (or a Related Entity)
which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
(or a Related Entity) promptly after receipt of notice thereof given by the
Participant; (ii) any failure by the Company (or a Related Entity) to comply
with its obligations to the Participant as agreed upon, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company (or a Related Entity) promptly after receipt of notice
thereof given by the Participant;  (iii) the Company’s (or Related Entity’s)
requiring the Participant to be based at any office or location outside of fifty
miles from the location of employment as of the date of Award, except for travel
reasonably required in the performance of the Participant’s responsibilities;
(iv) any purported termination by the Company (or a Related Entity) of the
Participant’s Continuous Service otherwise than for Cause as defined in
Section 2(f), or by reason of the Participant’s Disability as defined in
Section 2(o), prior to the Expiration Date.  For purposes of this Section 2(v),
any good faith determination of “Good Reason” made by the Company shall be
conclusive.

 

(y)           “Incentive Stock Option” means any Option intended to be
designated as an incentive stock option within the meaning of Section 422 of the
Code or any successor provision thereto.

 

(z)            “Limited Stock Appreciation Right” means a right granted to a
Participant under Section 6(c) hereof.

 

(aa)         “Option” means a right granted to a Participant under
Section 6(b) hereof, to purchase Stock or other Awards at a specified price
during specified time periods.

 

4

--------------------------------------------------------------------------------


 

(bb)         “Optionee” means a person to whom an Option or Incentive Stock
Option is granted under this Plan or any person who succeeds to the rights of
such person under this Plan.

 

(cc)         “Other Stock-Based Awards” means Awards granted to a Participant
under Section 6(h) hereof.

 

(dd)         “Parent” means any corporation (other than the Company), whether
now or hereafter existing, in an unbroken chain of corporations ending with the
Company, if each of the corporations in the chain (other than the Company) owns
stock possessing 50 percent or more of the combined voting power of all classes
of stock in one of the other corporations in the chain.

 

(ee)         “Participant” means a person who has been granted an Award under
the Plan which remains outstanding, including a person who is no longer an
Eligible Person.

 

(ff)           “Performance Award” means a right, granted to an Eligible Person
under Section 8 hereof, to receive Awards based upon performance criteria
specified by the Plan Administrator.

 

(gg)         “Person” has the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, and shall include a “group” as defined in Section 13(d) thereof.

 

(hh)         “Plan Administrator” means the Board or any Committee delegated by
the Board to administer the Plan.

 

(ii)           “Related Entity” means any Parent, Subsidiary and any business,
corporation, partnership, limited liability company or other entity in which the
Company, a Parent or a Subsidiary, directly or indirectly, holds a substantial
ownership interest.

 

(jj)           “Restricted Stock” means Stock granted to a Participant under
Section 6(d) hereof, that is subject to certain restrictions and to a risk of
forfeiture.

 

(kk)         “Rule 16b-3” and “Rule 16a-1(c)(3)” means Rule 16b-3 and
Rule 16a-1(c)(3), as from time to time in effect and applicable to the Plan and
Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.

 

(ll)           “Stock” means the Company’s Common Stock, and such other
securities as may be substituted (or resubstituted) for Stock pursuant to
Section 10(c) hereof.

 

(mm)       “Stock Appreciation Right” means a right granted to a Participant
under Section 6(c) hereof.

 

5

--------------------------------------------------------------------------------


 

(nn)         “Stock Unit” means a right, granted to a Participant under
Section 6(e) hereof, to receive Stock, cash or a combination thereof at the end
of a specified period of time.

 

(oo)         “Subsidiary” means any corporation (other than the Company),
whether now or hereafter existing, in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50 percent or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

3.             Administration.

 

(a)           Administration by Board.  The Board shall administer the Plan
unless and until the Board delegates administration to a Committee, as provided
in Section 3(c).

 

(b)           Powers of Board.  The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)            To determine from time to time which of the persons eligible
under the Plan shall be granted Awards; when and how each Award shall be
granted; what type or combination of types of Award shall be granted; the
provisions of each Award granted (which need not be identical), including the
time or times when a person shall be permitted to receive Stock pursuant to an
Award; and the number of shares of Stock with respect to which an Award shall be
granted to each such person.

 

(ii)           To construe and interpret the Plan and Awards granted under it,
and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.

 

(iii)          To effect, at any time and from time to time, with the consent of
any adversely affected Participant, (1) the reduction of the exercise price of
any outstanding Award under the Plan, if any, (2) the cancellation of any
outstanding Award and the grant in substitution therefor of (A) a new Award
under the Plan or another equity plan of the Company covering the same or a
different number of shares of Stock, (B) cash and/or (C) other valuable
consideration (as determined by the Board, in its sole discretion), or (3) any
other action that is treated as a repricing under generally accepted accounting
principles.

 

(iv)          To amend the Plan or an Award as provided in Section 10(e).

 

(v)           To terminate or suspend the Plan as provided in Section 10(e).

 

6

--------------------------------------------------------------------------------


 

(vi)          Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan.

 

(c)           Delegation to Committee.

 

(i)            General.  The Board may delegate administration of the Plan to a
Committee or Committees of two (2) or more members of the Board, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated.  If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board shall thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

 

(ii)           Section 162(m) and Rule 16b-3 Compliance.  In the discretion of
the Board, the Committee may consist solely of two or more “Outside Directors”,
in accordance with Section 162(m) of the Code, and/or solely of two or more
“Non-Employee Directors”, in accordance with Rule 16b-3.  In addition, the Board
or the Committee may delegate to a committee of two or more members of the Board
the authority to grant Awards to eligible persons who are either (a) not then
Covered Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Award, (b) not persons with respect to
whom the Company wishes to comply with Section 162(m) of the Code, or (c) not
then subject to Section 16 of the Exchange Act.

 

(d)           Effect of Board’s Decision. All determinations, interpretations
and constructions made by the Board in good faith shall not be subject to review
by any person and shall be final, binding and conclusive on all persons.

 

(e)           Arbitration.  Any dispute or claim concerning any Award granted
(or not granted) pursuant to the Plan or any disputes or claims relating to or
arising out of the Plan shall be fully, finally and exclusively resolved by
binding and confidential arbitration conducted before a retired judge pursuant
to the rules of JAMS in Los Angeles, California.  The Company shall pay all
arbitration fees.  In addition to any other relief, the arbitrator may award to
the prevailing party recovery of its attorneys’ fees and costs.  By accepting an
Award, the Participant and the Company waive their respective rights to have any
such disputes or claims tried by a judge or jury.

 

(f)            Limitation of Liability.  The Committee and the Board, and each
member thereof, shall be entitled to, in good faith, rely or act upon any report
or other information furnished to him or her by any officer or Employee, the
Company’s independent auditors, Consultants or any other agents assisting in the
administration of the Plan.  Members of the Committee and the Board, and any
officer or Employee acting

 

7

--------------------------------------------------------------------------------


 

at the direction or on behalf of the Plan Administrator, shall not be personally
liable for any action or determination taken or made in good faith with respect
to the Plan, and shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action or determination.

 

4.             Stock Subject to Plan.

 

(a)           Limitation on Overall Number of Shares Subject to Awards.  Subject
to adjustment as provided in Section 10(c) hereof, the total number of shares of
Stock reserved and available for delivery in connection with Awards under the
Plan shall be ten million (10,000,000).  Any shares of Stock delivered under the
Plan may consist, in whole or in part, of authorized and unissued shares or
treasury shares.

 

(b)           Application of Limitations.  The limitation contained in this
Section 4 shall apply not only to Awards that are settled by the delivery of
shares of Stock but also to Awards relating to shares of Stock but settled only
in cash (such as cash-only Stock Appreciation Rights).  The Plan Administrator
may adopt reasonable counting procedures to ensure appropriate counting, avoid
double counting (as, for example, in the case of tandem or substitute awards)
and make adjustments if the number of shares of Stock actually delivered differs
from the number of shares previously counted in connection with an Award.

 

5.             Eligibility; Per-Person Award Limitations.  Awards may be granted
under the Plan only to Eligible Persons.  In each fiscal year during any part of
which the Plan is in effect, an Eligible Person may not be granted Awards under
which more than one million (1,000,000) shares of Stock could be received by the
Participant, subject to adjustment as provided in Section 10(c).  In addition,
the maximum amount that may be earned as an Annual Incentive Award or other cash
Award in any fiscal year by any one Participant shall be $500,000, and the
maximum amount that may be earned as a Performance Award or other cash Award in
respect of a performance period by any one Participant shall be $1,000,000.

 

6.             Specific Terms of Awards.

 

(a)           General.  Awards may be granted on the terms and conditions set
forth in this Section 6.  In addition, the Plan Administrator may impose on any
Award or the exercise thereof, at the date of grant or thereafter (subject to
Section 10(e)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Plan Administrator shall determine, including
terms requiring forfeiture of Awards in the event of termination of Continuous
Service by the Participant and terms permitting a Participant to make elections
relating to his or her Award.  The Plan Administrator shall retain full power
and discretion to accelerate, waive or modify, at any time, any term or
condition of an Award that is not mandatory under the Plan.  Except in cases in
which the Plan Administrator is authorized to require other forms of
consideration under the Plan, or to the extent other forms of consideration must
be paid to satisfy the requirements of California law, no consideration other
than services may be required for the grant (but not the exercise) of any Award.

 

8

--------------------------------------------------------------------------------


 

(b)           Options.  The Plan Administrator is authorized to grant Options to
Participants on the following terms and conditions:

 

(i)            Stock Option Agreement.  Each grant of an Option shall be
evidenced by a Stock Option Agreement.  Such Stock Option Agreement shall be
subject to all applicable terms and conditions of the Plan and may be subject to
any other terms and conditions which are not inconsistent with the Plan and
which the Plan Administrator deems appropriate for inclusion in a Stock Option
Agreement.  The provisions of the various Stock Option Agreements entered into
under the Plan need not be identical.

 

(ii)           Number of Shares.  Each Stock Option Agreement shall specify the
number of shares of Stock that are subject to the Option and shall provide for
the adjustment of such number in accordance with Section 10(c) hereof.  The
Stock Option Agreement shall also specify whether the Stock Option is an
Incentive Stock Option or a Non-Qualified Stock Option.

 

(iii)          Exercise Price.

 

(A)          In General.  Each Stock Option Agreement shall state the price at
which shares of Stock subject to the Option may be purchased (the “Exercise
Price”), which shall be, with respect to Incentive Stock Options, not less than
100% of the Fair Market Value of the Stock on the date of grant.  In the case of
Non-Qualified Stock Options, the Exercise Price shall be determined in the sole
discretion of the Plan Administrator; provided, however, that the Exercise Price
shall be no less than 100% of the Fair Market Value of the shares of Stock on
the date of grant of the Non-Qualified Stock Option.

 

(B)           Ten Percent Shareholder.  If a Participant owns or is deemed to
own (by reason of the attribution rules applicable under Section 424(d) of the
Code) more than 10% of the combined voting power of all classes of stock of the
Company or any Related Entity, any Incentive Stock Option granted to such
Participant must have an Exercise Price per share of at least 110% of the Fair
Market Value of a share of Stock on the date of grant.

 

(iv)          Time and Method of Exercise.  The Plan Administrator shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements).  The Plan Administrator
may also determine the time or times at which Options shall cease to be or
become exercisable following termination of Continuous Service or upon other
conditions.  The Board or the Committee may determine the methods by which such
exercise price may be paid or deemed to be paid (including in the discretion of
the Plan Administrator a cashless exercise procedure), the form of such payment,
including, without limitation, cash, Stock, other Awards or awards granted under
other plans of the Company or a Related Entity, or other property (including
notes or other contractual obligations of Participants to make payment on a
deferred basis), and the methods by or forms in which Stock will be delivered or
deemed to be delivered to Participants.

 

9

--------------------------------------------------------------------------------


 

(v)           Incentive Stock Options.  The terms of any Incentive Stock Option
granted under the Plan shall comply in all respects with the provisions of
Section 422 of the Code.  Anything in the Plan to the contrary notwithstanding,
no term of the Plan relating to Incentive Stock Options (including any Stock
Appreciation Rights in tandem therewith) shall be interpreted, amended or
altered, nor shall any discretion or authority granted under the Plan be
exercised, so as to disqualify either the Plan or any Incentive Stock Option
under Section 422 of the Code, unless the Participant has consented in writing
to the change that will result in such disqualification.  If and to the extent
required to comply with Section 422 of the Code, Options granted as Incentive
Stock Options shall be subject to the following special terms and conditions:

 

(A)          the Option shall not be exercisable more than ten years after the
date such Incentive Stock Option is granted; provided, however, that if a
Participant owns or is deemed to own (by reason of the attribution rules
of Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company or any Parent Corporation and the Incentive
Stock Option is granted to such Participant, the term of the Incentive Stock
Option shall be (to the extent required by the Code at the time of the grant)
for no more than five years from the date of grant; and

 

(B)           The aggregate Fair Market Value (determined as of the date the
Incentive Stock Option is granted) of the shares of stock with respect to which
Incentive Stock Options granted under the Plan and all other option plans of the
Company or its Parent Corporation during any calendar year exercisable for the
first time by the Participant during any calendar year shall not (to the extent
required by the Code at the time of the grant) exceed $100,000.  To the extent
an Option exceeds such limit, unless otherwise provided for in the Stock Option
Agreement, the amount of the Option in excess of $100,000 shall be treated as a
Non-Qualified Stock Option.

 

(vi)          Repurchase Rights.  The Committee and the Board shall have the
discretion to grant Options which are exercisable for unvested shares of Common
Stock.  Should the Optionee’s Continuous Service cease while holding such
unvested shares, the Company shall have the right to repurchase, at the exercise
price paid per share, any or all of those unvested shares.  The terms upon which
such repurchase right shall be exercisable (including the period and procedure
for exercise and the appropriate vesting schedule for the purchased shares)
shall be established by the Plan Administrator and set forth in the document
evidencing such repurchase right.

 

(c)           Stock Appreciation Rights.  The Plan Administrator is authorized
to grant Stock Appreciation Rights to Participants on the following terms and
conditions:

 

(i)            Right to Payment.  A Stock Appreciation Right shall confer on the
Participant to whom it is granted a right to receive, upon exercise thereof, the
excess of (A) the Fair Market Value of one share of stock on the date of
exercise (or, in the case of a “Limited Stock Appreciation Right” that may be
exercised only in the event of a Change in Control, the Fair Market Value
determined by reference to the Change in Control Price over (B) the grant price
of the Stock Appreciation Right as determined by the Plan Administrator.  The
grant price of a Stock Appreciation Right shall not be less

 

10

--------------------------------------------------------------------------------


 

than the Fair Market Value of a share of Stock on the date of grant except as
provided under Section 8(a) hereof.

 

(ii)           Other Terms.  The Plan Administrator shall determine at the date
of grant or thereafter, the time or times at which and the circumstances under
which a Stock Appreciation Right may be exercised in whole or in part (including
based on achievement of performance goals and/or future service requirements),
the time or times at which Stock Appreciation Rights shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement, method by or forms in which Stock will be delivered or
deemed to be delivered to Participants, whether or not a Stock Appreciation
Right shall be in tandem or in combination with any other Award, and any other
terms and conditions of any Stock Appreciation Right.  Limited Stock
Appreciation Rights that may only be exercised in connection with a Change in
Control or other event as specified by the Plan Administrator, may be granted on
such terms, not inconsistent with this Section 6(c), as the Plan Administrator
may determine.  Stock Appreciation Rights and Limited Stock Appreciation Rights
may be either freestanding or in tandem with other Awards.

 

(d)           Restricted Stock.  The Plan Administrator is authorized to grant
Restricted Stock to Participants on the following terms and conditions:

 

(i)            Grant and Restrictions.  Restricted Stock shall be subject to
such restrictions on transferability, risk of forfeiture and other restrictions,
if any, as the Plan Administrator may impose, or as otherwise provided in this
Plan.  The restrictions may lapse separately or in combination at such times,
under such circumstances (including based on achievement of performance goals
and/or future service requirements), in such installments or otherwise, as the
Plan Administrator may determine at the date of grant or thereafter. Except to
the extent restricted under the terms of the Plan and any Award agreement
relating to the Restricted Stock, a Participant granted Restricted Stock shall
have all of the rights of a shareholder, including the right to vote the
Restricted Stock and the right to receive dividends thereon (subject to any
mandatory reinvestment or other requirement imposed by the Plan Administrator). 
During the restricted period applicable to the Restricted Stock, subject to
Section 10(b) below, the Restricted Stock may not be sold, transferred, pledged,
hypothecated, margined or otherwise encumbered by the Participant.

 

(ii)           Forfeiture.  Except as otherwise determined by the Plan
Administrator at the time of the Award, upon termination of a Participant’s
Continuous Service during the applicable restriction period, the Participant’s
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Plan Administrator may provide,
by rule or regulation or in any Award agreement, or may determine in any
individual case, that restrictions or forfeiture conditions relating to
Restricted Stock shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Plan Administrator may in
other cases waive in whole or in part the forfeiture of Restricted Stock.

 

11

--------------------------------------------------------------------------------


 

(iii)          Certificates for Stock.  Restricted Stock granted under the Plan
may be evidenced in such manner as the Plan Administrator shall determine.  If
certificates representing Restricted Stock are registered in the name of the
Participant, the Plan Administrator may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock.

 

(iv)          Dividends and Splits.  As a condition to the grant of an Award of
Restricted Stock, the Plan Administrator may require that any cash dividends
paid on a share of Restricted Stock be automatically reinvested in additional
shares of Restricted Stock or applied to the purchase of additional Awards under
the Plan.  Unless otherwise determined by the Plan Administrator, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.

 

(e)           Stock Units.  The Plan Administrator is authorized to grant Stock
Units to Participants, which are rights to receive Stock, cash, or a combination
thereof at the end of a specified time period, subject to the following terms
and conditions:

 

(i)            Award and Restrictions.  Satisfaction of an Award of Stock Units
shall occur upon expiration of the time period specified for such Stock Units by
the Plan Administrator (or, if permitted by the Plan Administrator, as elected
by the Participant).  In addition, Stock Units shall be subject to such
restrictions (which may include a risk of forfeiture) as the Plan Administrator
may impose, if any, which restrictions may lapse at the expiration of the time
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Plan Administrator may
determine.  Stock Units may be satisfied by delivery of Stock, cash equal to the
Fair Market Value of the specified number of shares of Stock covered by the
Stock Units, or a combination thereof, as determined by the Plan Administrator
at the date of grant or thereafter.  Prior to satisfaction of an Award of Stock
Units, an Award of Stock Units carries no voting or dividend or other rights
associated with share ownership.

 

(ii)           Forfeiture.  Except as otherwise determined by the Plan
Administrator, upon termination of a Participant’s Continuous Service during the
applicable time period thereof to which forfeiture conditions apply (as provided
in the Award agreement evidencing the Stock Units), the Participant’s Stock
Units (other than those Stock Units subject to deferral at the election of the
Participant) shall be forfeited; provided that the Plan Administrator may
provide, by rule or regulation or in any Award agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Stock Units shall be waived in whole or in part in the event of terminations
resulting from specified causes, and the Plan Administrator may in other cases
waive in whole or in part the forfeiture of Stock Units.

 

12

--------------------------------------------------------------------------------


 

(iii)          Dividend Equivalents.  Unless otherwise determined by the Plan
Administrator at date of grant, any Dividend Equivalents that are granted with
respect to any Award of Stock Units shall be either (A) paid with respect to
such Stock Units at the dividend payment date in cash or in shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) deferred with respect to such Stock Units and the amount or
value thereof automatically deemed reinvested in additional Stock Units, other
Awards or other investment vehicles, as the Plan Administrator shall determine
or permit the Participant to elect.

 

(f)            Bonus Stock and Awards in Lieu of Obligations.  The Plan
Administrator is authorized to grant Stock as a bonus, or to grant Stock or
other Awards in lieu of Company obligations to pay cash or deliver other
property under the Plan or under other plans or compensatory arrangements,
provided that, in the case of Participants subject to Section 16 of the Exchange
Act, the amount of such grants remains within the discretion of the Committee to
the extent necessary to ensure that acquisitions of Stock or other Awards are
exempt from liability under Section 16(b) of the Exchange Act.  Stock or Awards
granted hereunder shall be subject to such other terms as shall be determined by
the Plan Administrator.

 

(g)           Dividend Equivalents.  The Plan Administrator is authorized to
grant Dividend Equivalents to a Participant entitling the Participant to receive
cash, Stock, other Awards, or other property equal in value to dividends paid
with respect to a specified number of shares of Stock, or other periodic
payments.  Dividend Equivalents may be awarded on a free-standing basis or in
connection with another Award.  The Plan Administrator may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Stock, Awards, or other investment vehicles, and
subject to such restrictions on transferability and risks of forfeiture, as the
Plan Administrator may specify.

 

(h)           Other Stock-Based Awards.  The Plan Administrator is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Stock, as deemed by the Plan
Administrator to be consistent with the purposes of the Plan, including, without
limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Stock, purchase rights for Stock, Awards with
value and payment contingent upon performance of the Company or any other
factors designated by the Plan Administrator, and Awards valued by reference to
the book value of Stock or the value of securities of or the performance of
specified Related Entities or business units.  The Plan Administrator shall
determine the terms and conditions of such Awards.  Stock delivered pursuant to
an Award in the nature of a purchase right granted under this Section 6(h) shall
be purchased for such consideration (including without limitation loans from the
Company or a Related Entity), paid for at such times, by such methods, and in
such forms, including, without limitation, cash, Stock, other Awards or other
property, as the Plan Administrator shall determine.  The Plan Administrator
shall have the discretion to grant such other Awards which are exercisable for
unvested shares of Common Stock.  Should the Optionee’s Continuous Service cease
while holding such unvested shares, the Company shall have

 

13

--------------------------------------------------------------------------------


 

the right to repurchase, at the exercise price paid per share, any or all of
those unvested shares.  The terms upon which such repurchase right shall be
exercisable (including the period and procedure for exercise and the appropriate
vesting schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the document evidencing such repurchase right. 
Cash awards, as an element of or supplement to any other Award under the Plan,
may also be granted pursuant to this Section 6(h).

 

7.             Performance and Annual Incentive Awards.

 

(a)           Performance Conditions.  The right of a Participant to exercise or
receive a grant or settlement of any Award, and the timing thereof, may be
subject to such performance conditions as may be specified by the Plan
Administrator.  The Plan Administrator may use such business criteria and other
measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 7(b) and 7(c) hereof in the case of a Performance Award or Annual
Incentive Award intended to qualify under Code Section 162(m).  If and to the
extent required under Code Section 162(m), any power or authority relating to a
Performance Award or Annual Incentive Award intended to qualify under Code
Section 162(m), shall be exercised by the Committee as the Plan Administrator
and not the Board.

 

(b)           Performance Awards Granted to Designated Covered Employees.  If
and to the extent that the Committee determines that a Performance Award to be
granted to an Eligible Person who is designated by the Committee as likely to be
a Covered Employee should qualify as “performance-based compensation” for
purposes of Code Section 162(m), the grant, exercise and/or settlement of such
Performance Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section 7(b).

 

(i)            Performance Goals Generally.  The performance goals for such
Performance Awards shall consist of one or more business criteria and a targeted
level or levels of performance with respect to each of such criteria, as
specified by the Committee consistent with this Section 7(b).  Performance goals
shall be objective and shall otherwise meet the requirements of Code
Section 162(m) and regulations thereunder including the requirement that the
level or levels of performance targeted by the Committee result in the
achievement of performance goals being “substantially uncertain.”  The Committee
may determine that such Performance Awards shall be granted, exercised and/or
settled upon achievement of any one performance goal or that two or more of the
performance goals must be achieved as a condition to grant, exercise and/or
settlement of such Performance Awards.  Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.

 

(ii)           Business Criteria.  One or more of the following business
criteria for the Company, on a consolidated basis, and/or specified Related
Entities or business units of the Company (except with respect to the total
shareholder return and earnings per share criteria), shall be used exclusively
by the Committee in establishing

 

14

--------------------------------------------------------------------------------


 

performance goals for such Performance Awards: (1) total shareholder return;
(2) such total shareholder return as compared to total return (on a comparable
basis) of a publicly available index such as, but not limited to, the Russell
2000 Small Cap Index; (3) net income; (4) pretax earnings; (5) pretax operating
earnings after interest expense and before bonuses, service fees, and
extraordinary or special items; (6) earnings per share; (7) operating earnings;
and (8) ratio of debt to shareholders’ equity.  One or more of the foregoing
business criteria shall also be exclusively used in establishing performance
goals for Annual Incentive Awards granted to a Covered Employee under
Section 7(c) hereof that are intended to qualify as “performance-based
compensation” under Code Section 162(m).

 

(iii)          Performance Period; Timing For Establishing Performance Goals. 
Achievement of performance goals in respect of such Performance Awards shall be
measured over a performance period of up to ten years, as specified by the
Committee.  Performance goals shall be established not later than ninety (90)
days after the beginning of any performance period applicable to such
Performance Awards, or at such other date as may be required or permitted for
“performance-based compensation” under Code Section 162(m).

 

(iv)          Performance Award Pool.  The Committee may establish a Performance
Award pool, which shall be an unfunded pool, for purposes of measuring Company
performance in connection with Performance Awards.  The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in
Section 7(b)(ii) hereof during the given performance period, as specified by the
Committee in accordance with Section 7(b)(iii) hereof.  The Committee may
specify the amount of the Performance Award pool as a percentage of any of such
business criteria, a percentage thereof in excess of a threshold amount, or as
another amount which need not bear a strictly mathematical relationship to such
business criteria.

 

(v)           Settlement of Performance Awards; Other Terms.  Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee.  The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards.  The Committee shall specify the circumstances in which such
Performance Awards shall be paid or forfeited in the event of termination of
Continuous Service by the Participant prior to the end of a performance period
or settlement of Performance Awards.

 

(c)           Annual Incentive Awards Granted to Designated Covered Employees. 
The Committee may, within its discretion, grant one or more Annual Incentive
Awards to any Eligible Person, subject to the terms and conditions set forth in
this Section 7(c).

 

(i)            Annual Incentive Award Pool.  The Plan Administrator may
establish an Annual Incentive Award pool, which shall be an unfunded pool, for
purposes of measuring Company performance in connection with Annual Incentive

 

15

--------------------------------------------------------------------------------


 

Awards.  In the case of Annual Incentive Awards intended to qualify as
“performance-based compensation” for purposes of Code Section 162(m), the amount
of such Annual Incentive Award pool shall be based upon the achievement of a
performance goal or goals based on one or more of the business criteria set
forth in Section 7(b)(ii) hereof during the given performance period, as
specified by the Committee in accordance with Section 7(b)(iii) hereof.  The
Committee may specify the amount of the Annual Incentive Award pool as a
percentage of any such business criteria, a percentage thereof in excess of a
threshold amount, or as another amount which need not bear a strictly
mathematical relationship to such business criteria.

 

(ii)           Potential Annual Incentive Awards.  Not later than the end of the
ninetieth (90th) day of each fiscal year, or at such other date as may be
required or permitted in the case of Awards intended to be “performance-based
compensation” under Code Section 162(m), the Committee shall determine the
Eligible Persons who will potentially receive Annual Incentive Awards, and the
amounts potentially payable thereunder, for that fiscal year, either out of an
Annual Incentive Award pool established by such date under
Section 7(c)(i) hereof or as individual Annual Incentive Awards.  In the case of
individual Annual Incentive Awards intended to qualify under Code
Section 162(m), the amount potentially payable shall be based upon the
achievement of a performance goal or goals based on one or more of the business
criteria set forth in Section 7(b)(ii) hereof in the given performance year, as
specified by the Committee; in other cases, such amount shall be based on such
criteria as shall be established by the Committee.  In all cases, the maximum
Annual Incentive Award of any Participant shall be subject to the limitation set
forth in Section 5 hereof.

 

(iii)          Payout of Annual Incentive Awards.  After the end of each fiscal
year, the Plan Administrator (who shall be the Committee with respect to Annual
Incentive Awards for Covered Persons) shall determine the amount, if any, of
(A) the Annual Incentive Award pool, and the maximum amount of potential Annual
Incentive Award payable to each Participant in the Annual Incentive Award pool,
or (B) the amount of potential Annual Incentive Award otherwise payable to each
Participant.  The Plan Administrator may, in its discretion, determine that the
amount payable to any Participant as an Annual Incentive Award shall be reduced
from the amount of his or her potential Annual Incentive Award, including a
determination to make no Award whatsoever.  The Plan Administrator shall specify
the circumstances in which an Annual Incentive Award shall be paid or forfeited
in the event of termination of Continuous Service by the Participant prior to
the end of a fiscal year or settlement of such Annual Incentive Award.

 

(d)           Written Determinations.  All determinations by the Committee as to
the establishment of performance goals, the amount of any Performance Award pool
or potential individual Performance Awards and as to the achievement of
performance goals relating to Performance Awards under Section 7(b), and the
amount of any Annual Incentive Award pool or potential individual Annual
Incentive Awards and the amount of final Annual Incentive Awards under
Section 7(c), shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m).  The Committee may not

 

16

--------------------------------------------------------------------------------


 

delegate any responsibility relating to such Performance Awards or Annual
Incentive Awards if and to the extent required to comply with Code
Section 162(m).

 

(e)           Status of Section 7(b) and Section 7(c) Awards Under Code
Section 162(m).  It is the intent of the Company that Performance Awards and
Annual Incentive Awards under Section 7(b) and 7(c) hereof granted to persons
who are designated by the Committee as likely to be Covered Employees within the
meaning of Code Section 162(m) and regulations thereunder shall, if so
designated by the Committee, constitute “qualified performance-based
compensation” within the meaning of Code Section 162(m) and regulations
thereunder.  Accordingly, the terms of Sections 7(b), (c), (d) and (e),
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder.  The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee, at the time of grant of Performance Awards or an Annual Incentive
Award, as likely to be a Covered Employee with respect to that fiscal year.  If
any provision of the Plan or any agreement relating to such Performance Awards
or Annual Incentive Awards does not comply or is inconsistent with the
requirements of Code Section 162(m) or regulations thereunder, such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements.

 

8.             Certain Provisions Applicable to Awards or Sales.

 

(a)           Stand-Alone, Additional, Tandem, and Substitute Awards.  Awards
granted under the Plan may, in the discretion of the Plan Administrator, be
granted either alone or in addition to, in tandem with, or in substitution or
exchange for, any other Award or any award granted under another plan of the
Company, any Related Entity, or any business entity to be acquired by the
Company or a Related Entity, or any other right of a Participant to receive
payment from the Company or any Related Entity.  Such additional, tandem, and
substitute or exchange Awards may be granted at any time.  If an Award is
granted in substitution or exchange for another Award or award, the Plan
Administrator shall require the surrender of such other Award or award in
consideration for the grant of the new Award.  In addition, Awards may be
granted in lieu of cash compensation, including in lieu of cash amounts payable
under other plans of the Company or any Related Entity, in which the value of
Stock subject to the Award is equivalent in value to the cash compensation (for
example, Stock Units or Restricted Stock), or in which the exercise price, grant
price or purchase price of the Award in the nature of a right that may be
exercised is equal to the Fair Market Value of the underlying Stock minus the
value of the cash compensation surrendered (for example, Options granted with an
exercise price “discounted” by the amount of the cash compensation surrendered).

 

(b)           Term of Awards.  The term of each Award shall be for such period
as may be determined by the Plan Administrator; provided that in no event shall
the term of any Option or Stock Appreciation Right exceed a period of ten years
(or such shorter

 

17

--------------------------------------------------------------------------------


 

term as may be required in respect of an Incentive Stock Option under
Section 422 of the Code).

 

(c)           Purchase Prices.  In the case of an Award under this Plan, other
than an Option, which grants an Employee, Director, or Consultant of the Company
the right to purchase Stock, the Board or the Committee shall have discretion to
set the purchase price, provided that in no event shall the purchase price per
share of Stock be less than 100% of the Fair Market Value of such share on the
date of the Award or the date of the purchase.

 

(d)           Form and Timing of Payment Under Awards; Deferrals.  Subject to
the terms of the Plan and any applicable Award agreement, payments to be made by
the Company or a Related Entity upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Plan Administrator shall
determine, including, without limitation, cash, other Awards or other property,
and may be made in a single payment or transfer, in installments, or on a
deferred basis.  The settlement of any Award may be accelerated, and cash paid
in lieu of Stock in connection with such settlement, in the discretion of the
Plan Administrator or upon occurrence of one or more specified events (in
addition to a Change in Control).  Installment or deferred payments may be
required by the Plan Administrator (subject to Section 10(e) of the Plan) or
permitted at the election of the Participant on terms and conditions established
by the Plan Administrator.  Payments may include, without limitation, provisions
for the payment or crediting of a reasonable interest rate on installment or
deferred payments or the grant or crediting of Dividend Equivalents or other
amounts in respect of installment or deferred payments denominated in Stock.

 

(e)           Exemptions from Section 16(b) Liability.  It is the intent of the
Company that this Plan comply in all respects with applicable provisions of
Rule 16b-3 or Rule 16a-1(c)(3) to the extent necessary to ensure that neither
the grant of any Awards to nor other transaction by a Participant who is subject
to Section 16 of the Exchange Act is subject to liability under
Section 16(b) thereof (except for transactions acknowledged in writing to be
non-exempt by such Participant).  Accordingly, if any provision of this Plan or
any Award agreement does not comply with the requirements of Rule 16b-3 or
Rule 16a-1(c)(3) as then applicable to any such transaction, such provision will
be construed or deemed amended to the extent necessary to conform to the
applicable requirements of Rule 16b-3 or Rule 16a-1(c)(3) so that such
Participant shall avoid liability under Section 16(b).

 

9.             Change in Control; Corporate Transaction.

 

(a)           Change of Control

 

(i)            Effect of “Change in Control.”  The effect of a “Change in
Control,” as defined in Section 9(a)(ii) below, shall be as provided, if at all,
(1) in an employment, compensation, or severance agreement, if any, between the
Company or any Related Entity and the Participant, relating to the Participant’s
employment,

 

18

--------------------------------------------------------------------------------


 

compensation, or severance with or from the Company or such Related Entity, or
(2) in the agreement evidencing the Award.

 

(ii)           Definition of “Change in Control.”  “Change in Control” shall
mean and be deemed to have occurred on the earliest of the following dates:

 

(1)           the date of an acquisition by any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) of “beneficial ownership” (as
defined in Rule 13d-3 of the Exchange Act) or a pecuniary interest in more than
45% of the combined voting power of the Company’s then outstanding securities
(“Voting Stock”), other than an acquisition by one or more of Company, Image
Entertainment, Inc., Image Investors Co. or Messrs. John Kluge, Stuart Subotnick
or Martin Greenwald (each, an “Excluded Person”) in connection with a new
issuance of Voting Stock (or rights to acquire Voting Stock) after the effective
date of the Plan by Company to the Excluded Person in a transaction that the
Committee determines (in advance of the issuance) does not constitute a Change
in Control event, or in the event that one or more Excluded Persons take Company
from a public company to a privately held company;

 

(2)           approval by the shareholders of Company of a Corporate Transaction
other than a Corporate Transaction: (1) (a) in which substantially all of the
holders of Company’s Voting Stock hold or receive directly or indirectly 50% or
more of the voting stock of the resulting entity or a parent company thereof,
and (b) after which no “person” as such term is used in Sections 13(d) and
14(d) of the Exchange Act (other than any one or more of the Excluded Persons,
as defined above) owns more than 50% of the voting stock of the resulting entity
(or a parent company) who did not own directly or indirectly at least that
amount of Voting Stock immediately before the Corporate Transaction; or (2) in
which the holders of Company’s capital stock immediately before such Corporate
Transaction will, immediately after such Corporate Transaction, hold as a group
on a fully diluted basis the ability to elect at least a majority of the
directors of the surviving corporation (or a parent company);

 

(3)           the date the persons who were members of the Board at the
beginning of any 24-month period shall cease to constitute a majority of the
Board, unless the election, or the nomination for election by Company’s
shareholders, of each new director was approved by two-thirds of the members of
the Board then in office who were in office at the beginning of the 24-month
period.

 

For purposes of determining whether a Change in Control has occurred, a
transaction includes all transactions in a series of related transactions, and
terms used in this definition but not defined are used as defined in the Plan. 
The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

 

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company and the Participant shall supersede the foregoing
definition with respect to Awards subject to such agreement (it being
understood,

 

19

--------------------------------------------------------------------------------


 

however, that if no definition of Change in Control or any analogous term is set
forth in such an individual written agreement, the foregoing definition shall
apply).

 

(b)           Corporate Transactions.  In the event of a Corporate Transaction,
any surviving corporation or acquiring corporation may assume or continue any or
all Awards outstanding under the Plan or may substitute similar stock awards for
outstanding Awards (it being understood that similar stock awards include, but
are not limited to, awards to acquire the same consideration paid to the
shareholders or the Company, as the case may be, pursuant to the Corporate
Transaction), and any reacquisition or repurchase rights held by the Company in
respect of Stock issued pursuant to Awards may be assigned by the Company to the
successor of the Company (or the successor’s parent company), if any, in
connection with such Corporate Transaction.  In the event that any surviving
corporation or acquiring corporation does not assume or continue any or all such
outstanding Awards or substitute similar stock awards for such outstanding
Awards, then with respect to Awards that have been not assumed, continued or
substituted and that are held by Participants whose Continuous Service has not
terminated prior to the effective time of the Corporate Transaction, the vesting
of such Awards (and, if applicable, the time at which such Awards may be
exercised) shall (contingent upon the effectiveness of the Corporate
Transaction) be accelerated in full to a date prior to the effective time of
such Corporate Transaction as the Board shall determine (or, if the Board shall
not determine such a date, to the date that is five (5) days prior to the
effective time of the Corporate Transaction), the Awards shall terminate if not
exercised (if applicable) at or prior to such effective time, and any
reacquisition or repurchase rights held by the Company with respect to such
Awards held by Participants whose Continuous Service has not terminated shall
(contingent upon the effectiveness of the Corporate Transaction) lapse.  With
respect to any other Awards outstanding under the Plan that have not been
assumed, continued or substituted, the vesting of such Stock Awards (and, if
applicable, the time at which such Stock Award may be exercised) shall not be
accelerated, unless otherwise provided in a written agreement between the
Company or any Affiliate and the holder of such Award, and such Awards shall
terminate if not exercised (if applicable) prior to the effective time of the
Corporate Transaction.

 

(c)           Dissolution or Liquidation.  In the event of a dissolution or
liquidation of the Company, then all outstanding Awards shall terminate
immediately prior to the completion of such dissolution or liquidation, and
shares of Common Stock subject to the Company’s repurchase option may be
repurchased by the Company notwithstanding the fact that the holder of such
stock is still in Continuous Service.

 

10.           General Provisions.

 

(a)           Compliance With Legal and Other Requirements.  The Company may, to
the extent deemed necessary or advisable by the Plan Administrator, postpone the
issuance or delivery of Stock or payment of other benefits under any Award until
completion of such registration or qualification of such Stock or other required
action under any federal or state law, rule or regulation, listing or other
required action with respect to any stock exchange or automated quotation system
upon which the Stock or other Company securities are listed or quoted, or
compliance with any other obligation of

 

20

--------------------------------------------------------------------------------


 

the Company, as the Plan Administrator, may consider appropriate, and may
require any Participant to make such representations, furnish such information
and comply with or be subject to such other conditions as it may consider
appropriate in connection with the issuance or delivery of Stock or payment of
other benefits in compliance with applicable laws, rules, and regulations,
listing requirements, or other obligations.  The foregoing notwithstanding, in
connection with a Change in Control, the Company shall take or cause to be taken
no action, and shall undertake or permit to arise no legal or contractual
obligation, that results or would result in any postponement of the issuance or
delivery of Stock or payment of benefits under any Award or the imposition of
any other conditions on such issuance, delivery or payment, to the extent that
such postponement or other condition would represent a greater burden on a
Participant than existed on the 90th day preceding the Change in Control.

 

(b)           Limits on Transferability; Beneficiaries.

 

(i)            General.  Except as provided in the Award agreement, a
Participant may not assign, sell, transfer, or otherwise encumber or subject to
any lien any Award or other right or interest granted under this Plan, in whole
or in part, including any Award or right which constitutes a derivative security
as generally defined in Rule 16a1(c) under the Exchange Act, other than by will
or by operation of the laws of descent and distribution, and such Awards or
rights that may be exercisable shall be exercised during the lifetime of the
Participant only by the Participant or his or her guardian or legal
representative.

 

(ii)           Permitted Transfer of Option.  The Committee or Board, in its
sole discretion, may permit the transfer of an Option (but not an Incentive
Stock Option, or any other right to purchase Stock other than an Option) as
follows:  (A) by gift to a member of the Participant’s Immediate Family or
(B) by transfer by instrument to a trust providing that the Option is to be
passed to beneficiaries upon death of the Optionee.  For purposes of this
Section 10(b)(ii), “Immediate Family” shall mean the Optionee’s spouse
(including a former spouse subject to terms of a domestic relations order);
child, stepchild, grandchild, child-in-law; parent, stepparent, grandparent,
parent-in-law; sibling and sibling-in-law, and shall include adoptive
relationships.  If a determination is made by counsel for the Company that the
restrictions contained in this Section 10(b)(ii) are not required by applicable
federal or state securities laws under the circumstances, then the Committee or
Board, in its sole discretion, may permit the transfer of Awards (other than
Incentive Stock Options and Stock Appreciation Rights in tandem therewith) to
one or more Beneficiaries or other transferees during the lifetime of the
Participant, which may be exercised by such transferees in accordance with the
terms of such Award, but only if and to the extent permitted by the Plan
Administrator pursuant to the express terms of an Award agreement (subject to
any terms and conditions which the Plan Administrator may impose thereon, and
further subject to any prohibitions and restrictions on such transfers pursuant
to Rule 16b-3).  A Beneficiary, transferee, or other person claiming any rights
under the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award agreement applicable to such Participant,
except as otherwise determined by the Plan Administrator, and to any additional
terms and conditions deemed necessary or appropriate by the Plan Administrator.

 

21

--------------------------------------------------------------------------------


 

(c)           Adjustments.

 

(i)            Adjustments to Awards.  In the event that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Stock
and/or such other securities of the Company or any other issuer such that a
substitution, exchange, or adjustment is determined by the Plan Administrator to
be appropriate, then the Plan Administrator shall, in such manner as it may deem
equitable, substitute, exchange, or adjust any or all of (A) the number and kind
of shares of Stock which may be delivered in connection with Awards granted
thereafter, (B) the number and kind of shares of Stock by which annual
per-person Award limitations are measured under Section 5 hereof, (C) the number
and kind of shares of Stock subject to or deliverable in respect of outstanding
Awards, (D) the exercise price, grant price or purchase price relating to any
Award and/or make provision for payment of cash or other property in respect of
any outstanding Award, and (E) any other aspect of any Award that the Plan
Administrator determines to be appropriate.

 

(ii)           Other Adjustments.  The Committee (and the Board if and only to
the extent such authority is not required to be exercised by the Committee to
comply with Code Section 162(m)) is authorized to make adjustments in the terms
and conditions of, and the criteria included in, Awards (including Performance
Awards and performance goals, and Annual Incentive Awards and any Annual
Incentive Award pool or performance goals relating thereto) in recognition of
unusual or nonrecurring events (including, without limitation, acquisitions and
dispositions of businesses and assets) affecting the Company, any Related Entity
or any business unit, or the financial statements of the Company or any Related
Entity, or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee’s assessment of the business strategy of the Company, any Related
Entity or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that such authority or the making of
such adjustment would cause Options, Stock Appreciation Rights, Performance
Awards granted under Section 8(b) hereof or Annual Incentive Awards granted
under Section 8(c) hereof to Participants designated by the Committee as Covered
Employees and intended to qualify as “performance-based compensation” under Code
Section 162(m) and the regulations thereunder to otherwise fail to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder.

 

(d)           Taxes.  The Company and any Related Entity are authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Plan Administrator may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award.  This

 

22

--------------------------------------------------------------------------------


 

authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Participant’s
tax obligations, either on a mandatory or elective basis in the discretion of
the Committee.

 

(e)           Changes to the Plan and Awards.  The Board may amend, alter,
suspend, discontinue or terminate the Plan, or the Committee’s authority to
grant Awards under the Plan, without the consent of shareholders or
Participants, except that any amendment or alteration to the Plan shall be
subject to the approval of the Company’s shareholders not later than the annual
meeting next following such Board action if such shareholder approval is
required by any federal or state law or regulation (including, without
limitation, Rule 16b-3 or Code Section 162(m)) or the rules of any stock
exchange or automated quotation system on which the Stock may then be listed or
quoted, and the Board may otherwise, in its discretion, determine to submit
other such changes to the Plan to shareholders for approval; provided that,
without the consent of an affected Participant, no such Board action may
materially and adversely affect the rights of such Participant under any
previously granted and outstanding Award.  The Plan Administrator may waive any
conditions or rights under, or amend, alter, suspend, discontinue or terminate
any Award theretofore granted and any Award agreement relating thereto, except
as otherwise provided in the Plan; provided that, without the consent of an
affected Participant, no such Plan Administrator action may materially and
adversely affect the rights of such Participant under such Award. 
Notwithstanding anything in the Plan to the contrary, if any right under this
Plan would cause a transaction to be ineligible for pooling of interest
accounting that would, but for the right hereunder, be eligible for such
accounting treatment, the Plan Administrator may modify or adjust the right so
that pooling of interest accounting shall be available, including the
substitution of Stock having a Fair Market Value equal to the cash otherwise
payable hereunder for the right which caused the transaction to be ineligible
for pooling of interest accounting.

 

(f)            Reporting of Financial Information.  The Company shall provide to
the recipient of any Award under this Plan, no less frequently than annually,
the financial statements of the Company, until such time as a determination is
made by counsel for the Company that such reports are not required by applicable
federal or state securities laws under the circumstances.

 

(g)           Limitation on Rights Conferred Under Plan.  Neither the Plan nor
any action taken hereunder shall be construed as (i) giving any Eligible Person
or Participant the right to continue as an Eligible Person or Participant or in
the employ of the Company or a Related Entity; (ii) interfering in any way with
the right of the Company or a Related Entity to terminate any Eligible Person’s
or Participant’s Continuous Service at any time, (iii) giving an Eligible Person
or Participant any claim to be granted any Award under the Plan or to be treated
uniformly with other Participants and Employees, or (iv) conferring on a
Participant any of the rights of a shareholder of the Company unless and until
the Participant is duly issued or transferred shares of Stock in accordance with
the terms of an Award.

 

23

--------------------------------------------------------------------------------


 

(h)           Unfunded Status of Awards; Creation of Trusts.  The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payments not yet made to a Participant or
obligation to deliver Stock pursuant to an Award, nothing contained in the Plan
or any Award shall give any such Participant any rights that are greater than
those of a general creditor of the Company; provided that the Committee may
authorize the creation of trusts and deposit therein cash, Stock, other Awards
or other property, or make other arrangements to meet the Company’s obligations
under the Plan.  Such trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant.  The trustee of such trusts may be
authorized to dispose of trust assets and reinvest the proceeds in alternative
investments, subject to such terms and conditions as the Plan Administrator may
specify and in accordance with applicable law.

 

(i)            Nonexclusivity of the Plan.  Neither the adoption of the Plan by
the Board nor its submission to the shareholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable including incentive arrangements and awards which do not qualify under
Code Section 162(m).

 

(j)            Payments in the Event of Forfeitures; Fractional Shares.  Unless
otherwise determined by the Plan Administrator, in the event of a forfeiture of
an Award with respect to which a Participant paid cash or other consideration,
the Participant shall be repaid the amount of such cash or other consideration. 
No fractional shares of Stock shall be issued or delivered pursuant to the Plan
or any Award.  The Plan Administrator shall determine whether cash, other Awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

 

(k)           Governing Law.  The validity, construction and effect of the Plan,
any rules and regulations under the Plan, and any Award agreement shall be
determined in accordance with the laws of the State of Delaware without giving
effect to principles of conflicts of laws, and applicable federal law.

 

(l)            Plan Effective Date and Shareholder Approval; Termination of
Plan.  The Plan shall become effective on the Effective Date, subject to
subsequent approval within 12 months of its adoption by the Board by
shareholders of the Company eligible to vote in the election of directors, by a
vote sufficient to meet the requirements of Code Sections 162(m) (if applicable)
and 422, Rule 16b-3 under the Exchange Act (if applicable), applicable Nasdaq
requirements, and other laws, regulations, and obligations of the Company
applicable to the Plan.  Awards may be granted subject to shareholder approval,
but may not be exercised or otherwise settled in the event shareholder approval
is not obtained.  The Plan shall terminate no later than 10 years from the date
the Plan is adopted by the Board or 10 years from the date the Plan is approved
by the Shareholders, whichever is earlier.

 

24

--------------------------------------------------------------------------------


 

(m)          State Securities Laws.  The sale of the securities which are the
subject of the Plan has not been qualified with the commissioner of Corporations
of the State of California and the issuance of the securities or the payment or
receipt of any part of the consideration therefor prior to the qualification is
unlawful, unless the sale of securities is exempt from the qualification by
sections 25102 or 25102.1 of the California Corporations Code.  The rights of
all parties to the Plan are expressly conditioned upon the qualification being
obtained unless the sale is so exempt.

 

25

--------------------------------------------------------------------------------


 

EGAMI MEDIA, INC.

2005 INCENTIVE COMPENSATION PLAN

 

EMPLOYEE (INCENTIVE)/DIRECTOR (NONQUALIFIED)

STOCK OPTION GRANT NOTICE

 

THIS EMPLOYEE (INCENTIVE)/DIRECTOR (NONQUALIFIED) STOCK OPTION GRANT NOTICE (the
“Grant Notice”) is between the Company and the Optionee named below and
evidences the Company’s grant to the Optionee of a Incentive Stock Option to
purchase authorized but unissued shares of the Company’s Common Stock.  The
Option is granted pursuant to and subject to the Company’s 2005 Incentive
Compensation Plan (the “Plan”) and standard Stock Option Agreement (“Option
Agreement”), incorporated herein by this reference.

 

Optionee:

 

Vesting Schedule (1),(2),(3):

 

 

 

Exercise Price Per Share:(1)

 

 

 

 

 

Number of Shares:(1)

 

 

 

 

 

Grant Date:

 

 

 

 

 

Expiration Date:(2)

 

 

 

 

 

Other:

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)   Subject to adjustment under Section 10(c) of the Plan.

(2)   Subject to early termination of the Optionee’s employment terminates or in
certain other circumstances.  See Sections 8(b), 9 and 10(c) of the Plan and
Section 3 of the Option Agreement for exceptions and additional details
regarding possible early termination of the Option.

(3)   Options may not be exercised prior to their vesting date.  Please see the
Option Agreement for all requirements, terms and conditions of exercise.

 

Optionee accepts the Option in accordance with the terms set forth in this Grant
Notice, and agrees to and acknowledges receipt of a copy of the Option Agreement
and Plan.

 

AGREED AND ACKNOWLEDGED:

 

EGAMI MEDIA, INC.

(a Delaware Corporation)

 

 

By:

 

 

 

 

 

(Authorized Officer)

 

(Optionee’s Signature)

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

(City, State, Zip Code)

 

26

--------------------------------------------------------------------------------


 

EGAMI MEDIA, INC.

 

2005 STOCK AWARD PLAN

 

STOCK OPTION AGREEMENT

 

Unless otherwise defined herein, the terms defined in the 2005 Incentive
Compensation Plan shall have the same defined meanings in this Stock Option
Agreement.

 

1.             Grant of Option.  The Plan Administrator of the Company hereby
grants to the Optionee named in the Stock Option Grant Notice (the “Optionee”),
an option (the “Option”) to purchase the number of Shares set forth in the Grant
Notice, at the exercise price per Share set forth in the Stock Option Grant
Notice (the “Exercise Price”), and subject to the terms and conditions of the
Plan, which is incorporated herein by reference.  Subject to Section 10(e) of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and this Option Agreement, the terms and conditions of the Plan shall
prevail. If designated in the Stock Option Grant Notice as an Incentive Stock
Option (“ISO”), this Option is intended to qualify as an Incentive Stock Option
as defined in Section 422 of the Code.  Nevertheless, to the extent that it
exceeds the $100,000 rule of Code Section 422(d), this Option shall be treated
as a Nonstatutory Stock Option (“NSO”).

 

2.             Exercise of Option.

 

(a)           Right to Exercise.  This Option shall be exercisable during its
term in accordance with the Vesting Schedule set out in the Stock Option Grant
Notice and with the applicable provisions of the Plan and this Option Agreement.

 

Method of Exercise.  This Option shall be exercisable by delivery of an exercise
notice in the form attached as Exhibit A (the “Exercise Notice”) which shall
state the election to exercise the Option, the number of Shares with respect to
which the Option is being exercised, and such other representations and
agreements as may be required by the Company. No Shares shall be issued pursuant
to the exercise of an Option unless such issuance and such exercise complies
with Applicable Laws.  Assuming such compliance, for income tax purposes the
Shares shall be considered transferred to the Optionee on the date on which the
Option is exercised with respect to such Shares.

 

The Option shall be deemed exercised when the Company receives (i) written or
electronic notice of exercise (in accordance with this Option Agreement) from
the Optionee (or other person entitled to exercise the Option), and (ii) full
payment for the Shares with respect to which the Option is exercised, and
(iii) any other documents required by this Option Agreement or the Exercise
Notice.  Full payment may consist of any consideration and method of payment
permitted by this Option Agreement.  Shares issued upon exercise of an Option
shall be issued in the name of the Optionee or, if requested by the Optionee, in
the name of the Optionee and his or her spouse.  Until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Shares,
notwithstanding the exercise of the Option.  The Company shall issue (or cause
to be issued) such Shares promptly after the Option is exercised.  No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 10(c) of the Plan.

 

Exercise of this Option in any manner shall result in a decrease in the number
of Shares thereafter available for sale under the Option, by the number of
Shares as to which the Option is exercised.

 

3.             Term.  Optionee may not exercise the Option before the
commencement of its term or after its term expires.  During the term of the
Option, Optionee may only exercise the Option to the extent vested.  The term of
the Option commences on the Grant Date and expires upon the earliest of the
following:

 

(a)           With respect to the unvested portion of the Option, upon
termination of your continuous service;

 

27

--------------------------------------------------------------------------------


 

(b)           With respect to the vested portion of the Option, thirty (30) days
after the termination of your continuous service as a Service Provider for any
reason other than your Disability, death or termination for Cause;

 

(c)           With respect to the vested portion of the Option, immediately upon
the termination of your continuous service as a Service Provider for Cause;

 

(d)           With respect to the vested portion of the Option, twelve (12)
months after the termination of your continuous service as a Service Provider
due to your Disability or death;

 

(e)           Immediately prior to the close of certain Corporate Transactions,
pursuant to Section 10(c) of the Plan; or

 

(f)            The day before the tenth (10th) anniversary of the Grant Date.

 

4.             Method of Payment.  Payment of the aggregate Exercise Price shall
be by any of the following, or a combination thereof, at the election of the
Optionee:

 

(a)           cash or check;

 

(b)           consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan; or

 

(c)           surrender of other Shares which, (i) in the case of Shares
acquired from the Company, either directly or indirectly, have been owned by the
Optionee for more than six (6) months on the date of surrender, and (ii) have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Exercised Shares.

 

5.             Optionee’s Representations.  In the event the Shares have not
been registered under the Securities Act of 1933, as amended, at the time this
Option is exercised, the Optionee shall, if required by the Company,
concurrently with the exercise of all or any portion of this Option, deliver to
the Company an investment representation statement in a form satisfactory to the
Company.

 

6.             Lock-Up Period.  Optionee hereby agrees that Optionee shall not
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
Common Stock (or other securities) of the Company or enter into any swap,
hedging or other arrangement that transfers to another, in whole or in part, any
of the economic consequences of ownership of any Common Stock (or other
securities) of the Company held by Optionee (other than those included in the
registration) for a period specified by the representative of the underwriters
of Common Stock (or other securities) of the Company not to exceed one hundred
eighty (180) days following the effective date of any registration statement of
the Company filed under the Securities Act.

 

Optionee agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriter which are consistent with
the foregoing or which are necessary to give further effect thereto.  In
addition, if requested by the Company or the representative of the underwriters
of Common Stock (or other securities) of the Company, Optionee shall provide,
within ten (10) days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act.  The obligations described in this Section shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a Commission Rule 145 transaction on Form S-4 or
similar forms that may be promulgated in the future.  The Company may impose
stop-transfer instructions with respect to the shares of Common Stock (or other
securities) subject to the foregoing restriction until the end of said one
hundred eighty (180) day period.  Optionee agrees that any transferee of the
Option or shares acquired pursuant to the Option shall be bound by this Section.

 

28

--------------------------------------------------------------------------------


 

7.             Restrictions on Exercise.  This Option may not be exercised until
such time as the Plan has been approved by the stockholders of the Company, or
if the issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Law.

 

8.             Non-Transferability of Option.  This Option may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution and may be exercised during the lifetime of Optionee only by
Optionee.  The terms of the Plan and this Option Agreement shall be binding upon
the executors, administrators, heirs, successors and assigns of the Optionee.

 

9.             Tax Obligations.

 

(a)           Withholding Taxes.  Optionee agrees to make appropriate
arrangements with the Company (or the Parent or Subsidiary employing or
retaining Optionee) for the satisfaction of all Federal, state, local and
foreign income and employment tax withholding requirements applicable to the
Option exercise.  Optionee acknowledges and agrees that the Company may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.

 

(b)           Notice of Disqualifying Disposition of ISO Shares.  If the Option
granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date two years after the Grant Date, or (2) the date one year
after the date of exercise, the Optionee shall immediately notify the Company in
writing of such disposition.  Optionee agrees that Optionee may be subject to
income tax withholding by the Company on the compensation income recognized by
the Optionee.

 

10.           Entire Agreement; Governing Law.  The Plan is incorporated herein
by reference.  The Plan and this Option Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by the
Company and Optionee.  This agreement is governed by the internal substantive
laws but not the choice of law rules of California.

 

11.           No Guarantee of Continued Service.  OPTIONEE ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (NOT
THROUGH THE ACT OF BEING HIRED OR APPOINTED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S
RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME,
WITH OR WITHOUT CAUSE.

 

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof.  Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option.  Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Option. 
Optionee further agrees to notify the Company upon any change in the residence
address indicated below.

 

29

--------------------------------------------------------------------------------


 

EXHIBIT A

 

2005 STOCK AWARD PLAN

 

EXERCISE NOTICE

 

Egami Media, Inc.
20525 Nordhoff Street, Suite 200

Chatsworth, CA 91311

 

Attention:

 

1.             Exercise of Option.  Effective as of today,
                          ,           , the undersigned (“Optionee”) hereby
elects to exercise Optionee’s option to purchase                    shares of
the Common Stock (the “Shares”) of Image Entertainment, Inc. (the “Company”)
under and pursuant to the 2005 Incentive Compensation Plan(the “Plan”) and the
Stock Option Agreement dated                         ,          (the “Option
Agreement”).

 

2.             Delivery of Payment.  Optionee herewith delivers to the Company
the full purchase price of the Shares, as set forth in the Option Agreement, and
any and all withholding taxes due in connection with the exercise of the Option.

 

3.             Representations of Optionee.  Optionee acknowledges that Optionee
has received, read and understood the Plan and the Option Agreement and agrees
to abide by and be bound by their terms and conditions.

 

4.             Rights as Stockholder.  Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option.  The Shares shall be issued
to the Optionee as soon as practicable after the Option is exercised in
accordance with the Option Agreement.  No adjustment shall be made for a
dividend or other right for which the record date is prior to the date of
issuance except as provided in Section 10(c) of the Plan.

 

5.             Tax Consultation.  Optionee understands that Optionee may suffer
adverse tax consequences as a result of Optionee’s purchase or disposition of
the Shares.  Optionee represents that Optionee has consulted with any tax
consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.

 

6.             Restrictive Legends and Stop-Transfer Orders.

 

(a)           Legends.  Optionee understands and agrees that the Company shall
cause the legends set forth below or legends substantially equivalent thereto,
to be placed upon any certificate(s) evidencing ownership of the Shares together
with any other legends that may be required by the Company or by state or
federal securities laws:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER FOR A PERIOD NOT TO EXCEED 180 DAYS FOLLOWING THE EFFECTIVE DATE OF THE
UNDERWRITTEN PUBLIC OFFERING OF THE COMPANY’S SECURITIES AND MAY NOT BE SOLD OR
OTHERWISE DISPOSED OF BY THE HOLDER WITHOUT THE CONSENT OF THE COMPANY OR THE
MANAGING UNDERWRITER.

 

(b)           Stop-Transfer Notices.  Optionee agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

30

--------------------------------------------------------------------------------


 

(c)           Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Exercise Notice or (ii) to treat as
owner of such Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares shall have been so
transferred.

 

7.             Successors and Assigns.  The Company may assign any of its rights
under this Exercise Notice to single or multiple assignees, and this Exercise
Notice shall inure to the benefit of the successors and assigns of the Company. 
Subject to the restrictions on transfer herein set forth, this Exercise Notice
shall be binding upon Optionee and his or her heirs, executors, administrators,
successors and assigns.

 

8.             Interpretation.  Any dispute regarding the interpretation of this
Exercise Notice shall be submitted by Optionee or by the Company forthwith to
the Administrator which shall review such dispute at its next regular meeting. 
The resolution of such a dispute by the Administrator shall be final and binding
on all parties.

 

9.             Governing Law; Severability.  This Exercise Notice is governed by
the internal substantive laws but not the choice of law rules, of California. 
In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Option
Agreement will continue in full force and effect.

 

10.           Entire Agreement.  The Plan and Option Agreement are incorporated
herein by reference.  This Exercise Notice, the Plan, the Option Agreement and
the Investment Representation Statement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee.

 

OPTIONEE

 

EGAMI MEDIA, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

 

 

 

Print Name

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

Residence Address

 

 

 

 

 

SIGNATURE PAGE OF STOCK OPTION EXERCISE NOTICE

 

31

--------------------------------------------------------------------------------